Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figs 6a-8d, Claims 1-16 in the reply filed on 2/17/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/2/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities: “at a predetermined angel form” appears to be a typo and should read “at a predetermined angle from”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210120687 A1, hereinafter Kim) in view of Wang (US 20210120688 A1, hereinafter Wang)

1. Kim teaches a foldable display device, comprising: 

first (200) and second (300) system units (paragraph 0070 recites ‘The first panel support member 200 and the second panel support member 300 may include a flexible PCB (FPCB), a battery, a speaker, and the like for driving and/or operating the foldable display device’) disposed under the display panel and corresponding to the first and second display areas (fig 2), respectively; 
an elastic plate (adhesive) between the display panel and the first and second system units ([0070] recites ‘In an embodiment, the first panel support member 200 and the second panel support member 300 may be attached to the display panel FDP by an adhesive’); and 
a hinge system (100, fig 2) corresponding to the folding part and disposed on rear surfaces of the first and second system units (fig 2 shows arrows indicating that 100 in underneath 200, 300), the hinge system including a first hinge portion (170) on the rear surface of the first system unit and a second hinge portion (180) on the rear surface of the second system unit (fig 2), wherein the first and second hinge portions are rotatably hinge-combined with each other (fig 1).

However one could argue that Kim fails to specifically teach an elastic plate between the display panel and the first and second system units; and

Wang (US 20210120688 A1) teaches an elastic plate (1, fig 1) between the display panel (10) and the first and second system units (40, fig 2, [0048]  indicates that two housings 40 can be fixed by adhesive to element 1, while [0031] indicates that the support member 1 can be fixed to the back side of the flexible display screen 10 by a specific manner, including but not limited to gluing or welding); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elastic plate as taught by Wang into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of ‘improving the hardness and strength of the entire flexible display device 100, thereby improving the user's operating experience’ (Wang [0031]).

15. Kim and Wang teach the foldable display device of claim 1, wherein Kim further teaches the display panel includes first and second display panel (FDP, EDP, [0060]) including the first and second display areas ([0060]), respectively.

16. Kim and Wang teach the foldable display device of claim 1, wherein Kim further teaches the display panel is flexible ([0060]).



Allowable Subject Matter

Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and

wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 2, Kim and Wang teach the foldable display device of claim 1, but fails to teach the first hinge portion includes a first plate bar being in close contact with the rear surface of the first system unit, second and third plate bars perpendicularly extending from both ends of the first plate bar, and fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and

wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit.	


Watamura (US 20210011513 A1) does teach a first hinge portion includes a first plate bar (34, figs 7a, 7b) being in close contact (fig 7a) with the rear surface of the first system unit, second (32) and third (36) plate bars perpendicularly extending from both ends of the first plate bar (perpendicularly extending in fig 7b)

However Watamura fails to teach fourth and fifth plate bars being in close contact with a side surface of the first system unit and extending upward at a predetermined angel form the second and third plate bars, respectively, and

wherein the second hinge portion includes a first plate being in close contact with a side surface of the second system unit facing the side surface of the first system unit and a second plate being in close contact with the rear surface of the second system unit.	




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841